      Case 1:19-cv-01312-WMS-LGF Document 33 Filed 07/20/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MARIA MUNOZ and PRISCILLA SWIFT,

                            Plaintiffs,
       v.                                                       DECISION AND ORDER
                                                                      19-CV-1312S

COASTAL CAPITAL PROCESSING, LLC,
dba BOURNVIEW RECOVERY GROUP,

                            Defendant.


       Before this Court is Defendant’s motion to withdraw as attorney (Docket No. 32),

filed the day Defendant’s response to Plaintiff’s Motion to Strike was due. (See Text

Order, Docket No. 31.) For the following reasons, Defendant’s motion is denied without

prejudice.

       Local Rule 83.2 (c)(4) states, in pertinent part, that “an attorney who seeks to

withdraw or be substituted as counsel shall file a motion, which must be served upon the

client and all other counsel of record.”

       Defense counsel’s named client is Coastal Capital Processing, LLC. There are

several ways to serve a corporation or similar entity under the Federal Rules.

              [A] domestic or foreign corporation, or a partnership or other
              unincorporated association that is subject to suit under a common
              name, must be served: (1) in a judicial district of the United States:
              (A) in the manner prescribed by Rule 4(e)(1) for serving an individual;
              or (B) by delivering a copy of the summons and of the complaint to
              an officer, a managing or general agent, or any other agent
              authorized by appointment or by law to receive service of process
              and—if the agent is one authorized by statute and the statute so
              requires—by also mailing a copy of each to the defendant.

              Fed. R. Civ. P. 4 (h).
       Case 1:19-cv-01312-WMS-LGF Document 33 Filed 07/20/21 Page 2 of 3




       Rule 4 (e)(1) allows for service pursuant to the state law for service in the state

where the district court is located or where service is made. Fed. R. Civ. P. 4 (e)(1). New

York law allows service of a limited liability corporation by delivering a copy personally to:

any member of a member-managed limited liability company in the state; any manager

of a manager-managed limited liability company in the state; any other agent authorized

by appointment to receive process; or any other person designated by the limited liability

company to receive process. N.Y. C.P.L.R. § 311-a. Service of process upon a limited

liability company may also made in person upon the Secretary of State. N.Y. Ltd. Liab.

Co. Law § 303 (a). If service is impracticable by these means, an L.L.C. may be served

“in such manner as the court, upon motion without notice, directs.” N.Y. C.P.L.R. § 311-a

(b).

       Defendant’s counsel does not submit proof that he has served his client by any of

the means provided in the relevant laws. Nor has he moved this Court for permission to

serve his client in another manner. He asserts in his motion that he “advised Defendant

of [his] intention to withdraw…, but never received a response or objection.” (Docket No.

32 at p. 2.) In his certificate of service, he asserts that he “notified Defendant via email

address for my last client liaison.” (Id. at p. 3.)

       This Court finds that this does not constitute sufficient service. Defense counsel’s

motion is denied for this reason.



       IT HEREBY IS ORDERED, that Defendant’s Motion to Withdraw as Attorney

(Docket No. 32) is DENIED WITHOUT PREJUDICE.

       FURTHER, that Defendant’s Response to Plaintiff’s Motion to Strike is due within
     Case 1:19-cv-01312-WMS-LGF Document 33 Filed 07/20/21 Page 3 of 3




7 days of the entry date of this order. Defendant is cautioned that failure to do so may

result in Plaintiff’s motion being granted as unopposed, pursuant to Local Rule 7 (a)(2)(A).



         SO ORDERED.



Dated:        July 20, 2021
              Buffalo, New York




                                                           s/William M. Skretny
                                                          WILLIAM M. SKRETNY
                                                        United States District Judge
